               Case 3:18-cv-05536-RJB Document 151 Filed 02/11/19 Page 1 of 7



 1                                                                     The Honorable Robert J. Bryan
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA
 9   ERIC KLOPMAN-BAERSELMAN, as       )
                                       )
     Personal Representative for the Estate of       NO. 3:18-cv-05536-RJB
10                                     )
     RUDIE KLOPMAN-BAERSELMAN
     deceased,                         )             DEFENDANT O’REILLY AUTOMOTIVE
11                                     )             STORES, INC.’S MOTION FOR
                      Plaintiff,       )             SUMMARY JUDGMENT
12                                     )
                                       )             NOTE ON MOTION CALENDAR:
13           vs.                       )             March 8, 2019
                                       )
14   AIR & LIQUID SYSTEMS CORPORATION, )
     et al.,                           )
15                                     )
                      Defendants.      )
16

17                                        I. INTRODUCTION

18            Defendant O’Reilly Auto Enterprises, LLC, formerly known as CSK Auto, Inc., and

19   incorrectly sued as O’Reilly Automotive Stores, Inc. (“CSK”) moves the Court for a summary

20   judgment of dismissal. The only CSK store that plaintiff claims decedent patronized was a

21   Schuck’s store in Camas, Washington. Because that store did not open until December 1999,

22   CSK is immune from liability under RCW 7.72.040.

23            This motion is based on the pleadings on file, the Declaration of Philip Hopper, the

24   Declaration of Stephen G. Leatham, the exhibits attached hereto, and the facts and law set out

25   below.

     DEFENDANT O’REILLY AUTOMOTIVE STORES, INC.’S             Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                              211 E. McLoughlin Boulevard, Suite 100
     MOTION FOR SUMMARY JUDGMENT - 1                                                           Vancouver, WA 98663
                                                                                                      (360) 750-7547
              Case 3:18-cv-05536-RJB Document 151 Filed 02/11/19 Page 2 of 7



 1                                    II. STATEMENT OF FACTS
 2          Plaintiff claims that decedent died from mesothelioma as the result of being exposed to
 3   asbestos-containing products. While this case was pending in Pierce County Superior Court,
 4   plaintiff submitted Answers to Defendants’ First Set of Style Interrogatories. In his response to
 5   Interrogatory No. 12, plaintiff claimed that decedent “bought asbestos-containing brakes,
 6   clutches, and gaskets from…O’Reilly’s (f/k/a Schuck’s Auto Parts)….”. See Exhibit 1.
 7          In response to CSK’s Interrogatory No. 1, plaintiff responded that decedent “purchased
 8   asbestos-containing brakes, clutches, and gaskets from Shuck’s [sic] Auto Parts in or around
 9   Camas, Washington.” See Exhibit 2.
10          In his July 13, 2018, deposition (Exhibit 3), plaintiff testified at 151-152:
11          So later in the years, a Schuck's O'Reilly did come into town, so I know that I
            shopped there. I don't think that I ever went there with my dad. That was later.
12

13   Filed herewith is the Declaration of Philip Hopper, the Director of Property Management for

14   O’Reilly Auto Enterprises, LLC. Plaintiff’s testimony is consistent with that of Mr. Hopper,

15   who confirms in his declaration that there was not a Schuck’s store in Camas, Washington prior

16   to December 1999.

17          Given these facts, it must be concluded that CSK is immune from liability under

18   RCW 7.72.040.

19                                          III. DISCUSSION

20          A.     CSK’s Motion Should Be Granted Because Plaintiff Cannot Establish
                   Product Seller Liability Under RCW 7.72.040.
21
            RCW 7.72.040 provides that a mere product seller is generally immune from product
22

23   liability claims. RCW 7.72.040(1) provides:

24          Except as provided in subsection (2) of this section, a product seller other than a
            manufacturer is liable to the claimant only if the claimant's harm was proximately
25          caused by:


     DEFENDANT O’REILLY AUTOMOTIVE STORES, INC.’S                 Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                  211 E. McLoughlin Boulevard, Suite 100
     MOTION FOR SUMMARY JUDGMENT - 2                                                               Vancouver, WA 98663
                                                                                                          (360) 750-7547
                  Case 3:18-cv-05536-RJB Document 151 Filed 02/11/19 Page 3 of 7



 1
                (a)      the negligence of such product seller; or
 2
                (b)      breach of an express warranty made by such product seller; or
 3
                (c)      the intentional misrepresentation of facts about the product by such
 4
                         product seller or the intentional concealment of information about the
                         product by such product seller.
 5
            It is undisputed that CSK is a “product seller” under RCW 7.72.010(1):
 6
                “Product seller” means any person or entity that is engaged in the business of
 7              selling products, whether the sale is for resale, or for use or consumption. The
                term includes a manufacturer, wholesaler, distributor, or retailer of the relevant
 8              product. The term also includes a party who is in the business of leasing or
                bailing such products.
 9

10   As such, CSK’s potential liability to a purchaser such as plaintiff is extremely limited in a
11   product liability action such as this.1 This was the intent of the Legislature when it passed the
12   Product Liability Act in 1981. See Preamble, Laws of 1981, Ch. 27, § 1:
13              It is the intent of the legislature that the right of the consumer to recover for
                injuries sustained as a result of an unsafe product not be unduly impaired. It is
14              further the intent of the legislature that retail businesses located primarily in
                the State of Washington be protected from the substantially increasing
15
                product liability insurance costs and unwarranted exposure to product
16
                liability litigation. (Emphasis added.)

17   The Legislature’s intent is also confirmed by the report of the Senate Select Committee on Tort
18   and Product Liability Reform:
19              One of the complaints most frequently expressed before the Legislature during the
                whole course of the product liability discussion over the past few years has been
20
                the alleged inequity of holding the non-manufacturing product seller liable for
                product defects over which it had no control by application of the concept of joint
21
                and several liability throughout the chain of distribution. This section addresses
22              that concern and relieves a non-manufacturing product seller of such liability
                except in certain limited situations. (Emphasis added.)
23

24

25   1
         Plaintiff’s claims undoubtedly constitute a “product liability claim,” as defined in RCW 7.72.010(4).


     DEFENDANT O’REILLY AUTOMOTIVE STORES, INC.’S                              Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                               211 E. McLoughlin Boulevard, Suite 100
     MOTION FOR SUMMARY JUDGMENT - 3                                                                            Vancouver, WA 98663
                                                                                                                       (360) 750-7547
               Case 3:18-cv-05536-RJB Document 151 Filed 02/11/19 Page 4 of 7



 1
     Senate Journal, 47th Legislature (1981), at 632. Thus, in RCW 7.72.040(1), the Legislature
 2
     eliminated product liability claims as to product sellers except in three limited circumstances:
 3
     (1) where the seller was negligent, (2) where the seller breached an express warranty, and (3)
 4
     where the seller intentionally misrepresented or concealed facts about the product.                          Here,
 5
     plaintiff has not alleged, and has no evidence, that CSK was negligent, breached an express
 6
     warranty, or intentionally misrepresented or concealed facts from decedent, let alone that any
 7
     such conduct proximately caused his alleged damages. Rather, the contention is merely that
 8
     CSK sold him a handful of products at retail.
 9
             Under circumstances such as this, it is the public policy of the State of Washington that
10
     retailers such as CSK have no liability to purchasers such as decedent. Under Washington’s
11
     Product Liability Act, liability for defective design is placed on a product’s manufacturer, not its
12
     seller. Accordingly, CSK’s motion for summary judgment should be granted.
13
             RCW 7.72.040 provides CSK with a complete defense to plaintiff’s claims, provided that
14
     it is applicable to this lawsuit.
15
             The Tort Reform Act, including RCW 7.72.040 (the “product seller statute”), is
16
     applicable to “all claims arising on or after July 26, 1981.” RCW 4.22.920. Under the facts of
17
     this case, the product seller statute is applicable to plaintiff’s claims against CSK.
18
             In determining whether plaintiff’s claim against CSK arose on or after July 26, 1981, the
19
     Court should consider only decedent’s claimed exposure to products allegedly obtained from
20
     CSK. The Court should:
21
             …measure a plaintiff’s exposure to a specific defendant’s products and only if
22           substantially all of plaintiff’s exposure to that defendant’s product occurred before
             July 26, 1981, can [the court] conclude that the WPLA does not apply.
23

24   Fagg v. Bartells Asbestos Settlement Trust, 184 Wn. App. 804, 814-15 (2014).

25


     DEFENDANT O’REILLY AUTOMOTIVE STORES, INC.’S                  Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                   211 E. McLoughlin Boulevard, Suite 100
     MOTION FOR SUMMARY JUDGMENT - 4                                                                Vancouver, WA 98663
                                                                                                           (360) 750-7547
                  Case 3:18-cv-05536-RJB Document 151 Filed 02/11/19 Page 5 of 7



 1           Here, plaintiff’s only claim regarding CSK is that decedent obtained automotive parts
 2   from a Schuck’s store in Camas, Washington. Since there was no Schuck’s store in Camas until
 3   December 1999, all of decedent’s alleged exposure to products from CSK occurred after 1981.
 4   CSK, as a mere retail seller, is immune from liability under RCW 7.72.040.
 5           RCW 7.72.010 makes clear that the Legislature did not intend a product seller to have the
 6   liability of a manufacturer when it acted as a mere conduit. In construing these statutes, the
 7   Court’s primary goal is to carry out the legislative intent. See, e.g., Cockle v. Department of
 8   Labor & Industries, 142 Wn.2d 801, 807 (2001).
 9           That CSK does not have the liability of a manufacturer is also supported by the decision
10   in Almquist v. Finley School District, 114 Wn. App. 395 (2002). In that case, at 401, the court
11   noted that the statutory definition of a manufacturer “includes an original creator or intermediate
12   seller who does more than merely pass along, unchanged, a previously packaged product.”
13   (Emphasis added.) CSK merely passed along, unchanged, a previously packaged product; it did
14   not do “more than” that.
15           The court also explained, at 405, why mere retail sellers are excluded from strict products
16   liability:
17           The reason for excluding non-manufacturing retailers from strict liability is to
             distinguish “between those who have actual control over the product and those
18           who act as mere conduits in the chain of distribution.” Buttelo v. S.A. Woods-
             Yates Am. Mach. Co., 72 Wn. App. 397, 404, 864 P.2d 948 (1993).
19

20           Again, CSK was a mere conduit in the chain of distribution, and is therefore not subject

21   to strict products liability.

22           The principal author of the Product Liability Act, Hon. Philip A. Talmadge, concurs. In a

23   1991 law review article, he wrote:

24           One of the motivating factors in enacting the 1981 Act was to provide some relief
             from product liability to the retailers in the chain of sale. The 1981 Act
25           distinguishes between manufacturers and nonmanufacturing product sellers with

     DEFENDANT O’REILLY AUTOMOTIVE STORES, INC.’S                Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                 211 E. McLoughlin Boulevard, Suite 100
     MOTION FOR SUMMARY JUDGMENT - 5                                                              Vancouver, WA 98663
                                                                                                         (360) 750-7547
              Case 3:18-cv-05536-RJB Document 151 Filed 02/11/19 Page 6 of 7



 1          respect to their liability. The considerable hue and cry from the retail industry
            abated with the enactment of RCW 7.72.040.
 2

 3   Talmadge, “Product Liability Act of 1981: Ten Years Later,” 27:2 Gonz. L. Rev. 153, 170-171

 4   (1991-92).

 5          This is a situation where CSK did not design, manufacture, package, label, or manipulate

 6   the parts at issue.   It merely accepted delivery from the product manufacturer, placed the

 7   products on its shelves, and sold the products to customers. Under these circumstances, and in

 8   accordance with the above authorities, CSK does not have the liability of a manufacturer. It

 9   retains its statutory immunity as a mere product seller in the chain of distribution.

10                                          IV. CONCLUSION

11          Since plaintiff cannot show that decedent worked with or around any automotive parts

12   from a CSK store prior to December 1999, CSK is immune from liability under RCW 7.72.040.

13   Its motion for summary judgment should therefore be granted.

14          DATED this 11th day of February, 2019.

15                                                         HEURLIN, POTTER, JAHN, LEATHAM,
                                                           HOLTMANN & STOKER, P.S.
16
                                                           s/ Stephen G. Leatham
17                                                         Stephen G. Leatham, WSBA #15572
                                                           211 E. McLoughlin Boulevard, Suite 100
18
                                                           Vancouver, WA 98663
19                                                         Telephone: (360) 750-7547
                                                           Facsimile: (360) 750-7548
20                                                         E-mail: sgl@hpl-law.com
                                                           Of Attorneys for Defendant O’Reilly
21                                                         Automotive Stores, Inc.

22

23

24

25


     DEFENDANT O’REILLY AUTOMOTIVE STORES, INC.’S                  Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                   211 E. McLoughlin Boulevard, Suite 100
     MOTION FOR SUMMARY JUDGMENT - 6                                                                Vancouver, WA 98663
                                                                                                           (360) 750-7547
               Case 3:18-cv-05536-RJB Document 151 Filed 02/11/19 Page 7 of 7



 1                                      CERTIFICATE OF SERVICE
 2           I hereby certify that on February 11, 2019, I caused the foregoing to be electronically
 3   filed with the Clerk of the Court using the CM/ECF system, which will send notification of such
 4   filing to all parties of record.
 5                                                      HEURLIN, POTTER, JAHN, LEATHAM,
                                                        HOLTMANN & STOKER, P.S.
 6

 7
                                                        s/ Stephen G. Leatham
                                                        Stephen G. Leatham, WSBA #15572
 8                                                      211 E. McLoughlin Boulevard, Suite 100
                                                        Vancouver, WA 98663
 9                                                      Telephone: (360) 750-7547
                                                        Facsimile: (360) 750-7548
10                                                      E-mail: sgl@hpl-law.com
                                                        Of Attorneys for Defendant O’Reilly
11                                                      Automotive Stores, Inc.
12

13

14

15

16

17

18

19

20

21

22

23

24

25


     DEFENDANT O’REILLY AUTOMOTIVE STORES, INC.’S              Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                               211 E. McLoughlin Boulevard, Suite 100
     MOTION FOR SUMMARY JUDGMENT - 7                                                            Vancouver, WA 98663
                                                                                                       (360) 750-7547
